Order entered August 19, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00716-CV

                          JOSE SYLVESTERE LOPEZ, Appellant

                                               V.

                                 CLAUDIA LOPEZ, Appellee

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-11-05531-S

                                           ORDER
       We GRANT appellant’s August 14, 2013 motion for an extension of time to file a brief.

Appellant shall file his brief on or before September 16, 2013. We caution appellant that no

further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE